                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTICT OF MICHIGAN
                            SOUTHERN DIVISION

NATIONAL LABOR RELATIONS
BOARD,

      Plaintiff,                         Case No. 18-13597
                                         Honorable Victoria A. Roberts
v.

ENJOI TRANSPORTATION, LLC,
PAULETTE HAMILTON, and
GREGORY LYNN,

     Defendants.
_____________________________/

              ORDER GRANTING PLAINTIFF’S MOTION FOR
              ENTRY OF DEFAULT JUDGMENT [ECF No. 20]

I.    INTRODUCTION

      Before the Court is the National Labor Relations Board’s (“NLRB”)

Motion for Entry of Default Judgment and the Attorney Verification

supporting the allegations set forth in the Complaint. [ECF No. 20].

      The NLRB’s motion is GRANTED.

II.   BACKGROUND

      The NLRB filed this case against Enjoi Transportation, LLC (“Enjoi”)

and its two principals, Paulette Hamilton (“Hamilton”) and Gregory Lynn
(“Lynn”; collectively “Defendants”). Hamilton and Lynn (the “Individual

Defendants”) are married and live together.

      The NLRB brings its complaint pursuant to the Federal Debt

Collection Procedures Act, 28 U.S.C. §§ 3001, 3301-3308. It seeks an

order: (1) declaring as fraudulent certain transfers of assets from Enjoi to

Hamilton and Lynn; (2) commanding Hamilton and Lynn to reimburse Enjoi

for fraudulent transfers amounting to $46,224; and (3) entering judgment

against Hamilton and Lynn and in favor of the NLRB in the amount of

$10,043.

      Service of Defendants proved to be difficult due to the Individual

Defendants’ attempts to actively evade service. For example, when a

process server attempted to serve Hamilton at the Individual Defendants’

house on November 19, 2018, Lynn refused to accept service on

Hamilton’s behalf and falsely claimed that she sold him the house and no

longer lived there. [See ECF No. 4-6, PageID.480-82]. On December 2,

2018, a different person attempted to serve Hamilton at home. When the

process server knocked on the door and announced who she was, she saw

Hamilton look out a window near the front door; Hamilton then moved out

of sight and did not answer the door. [See ECF No. 4-7, PageID.486].



                                      2
     Notwithstanding the Individual Defendants’ attempts to evade

process, the NLRB was able to effectuate service on all Defendants. It

served Lynn and Enjoi on November 20, 2018, [see ECF No. 4-6,

PageID.482], and it served Hamilton on December 15, 2018, [see ECF No.

9, PageID.513].

     Once served, Defendants did not answer or otherwise respond to the

complaint within the time allotted under Federal Rule of Civil Procedure

12(a)(1)(A)(i). In fact, Defendants still have not answered the complaint.

     On January 15, 2019 – per the NLRB’s requests – the Clerk of this

Court entered a “Clerk’s Entry of Default” as to Defendants.

     On February 4, 2019, NLRB filed the underlying Motion for Entry of

Default Judgment against Defendants. It also filed a motion to hold the

Individual Defendants in contempt for failing to comply with a Protective

Restraining Order (“PRO”) previously entered by the Court.

     Before the Court ruled on the motions, the parties jointly requested –

and the Court granted – a stay of the proceedings so the Individual

Defendants could attempt to bring themselves into compliance with the

PRO. Although the NLRB attempted to work with them, the Individual

Defendants continued to be evasive and failed to bring themselves into



                                      3
compliance with the PRO, causing the NLRB to move for an order

reinstituting the motion for contempt.

       On May 15, 2019, the Court held a show cause hearing. During the

hearing, the Individual Defendants provided the NLRB with the information

required under the PRO, and the NLRB withdrew its contempt motion.

       During the hearing, Defendants requested that they be given time to

respond to the outstanding Motion for Entry of Default Judgment. Although

Defendants’ response was nearly three months overdue, the Court granted

their request and gave them until June 14, 2019 to file a response. The

Court also advised Defendants that Enjoi could not proceed pro se and

needed legal counsel to appear on its behalf.

       On June 14, 2019, Defendants moved for a 30-day extension to

respond to the NLRB’s motion, stating that Hamilton had been in the

hospital for seven days and that they needed additional time to retain legal

counsel. The Court granted Defendants’ request.

       On July 15, 2019, the Individual Defendants filed a two-page

response to the Motion for Entry of Default Judgment. The NLRB replied.

III.   ANALYSIS

       Although the Individual Defendants only filed a response to the

NLRB’s Motion for Entry of Default Judgment, the first paragraph of their
                                         4
response asks the Court to “set aside the entry of default judgment (sic).”

The Clerk entered default against Defendants, but no default judgment has

entered. Because the Individual Defendants are proceeding pro se, the

Court construes their response liberally as a request to set aside the

Clerk’s entries of default. See Spotts v. United States, 429 F.3d 248, 250

(6th Cir. 2005).

      A.    Legal Standard

      Under Federal Rule of Civil Procedure 55(c), “[t]he court may set

aside an entry of default for good cause.” Id.; see also O.J. Distrib., Inc. v.

Hornell Brewing Co., 340 F.3d 345, 353 (6th Cir. 2003).

      The criteria used to determine whether “good cause” has been shown

for purposes of setting aside an entry of default are whether: (1) the default

was willful (i.e., defendant’s culpable conduct led to the default); (2) setting

aside the default would prejudice plaintiff; and (3) defendant has a

meritorious defense. O.J. Distrib., Inc., 340 F.3d at 353 n.3. The Sixth

Circuit has “found that a district court abuses its discretion in denying a

motion to set aside an entry of default when two of the three factors have

been demonstrated by the defendant: the defendant had a meritorious

defense and no prejudice would result to the plaintiff if the matter were to

go forward.” Id. (citation omitted).
                                       5
      Moreover, entry of default against a defendant requires that the Court

has jurisdiction over that defendant. “Therefore, if service of process was

not proper, the court must set aside an entry of default.” O.J. Distrib., 340

F.3d at 353.

      Applying this standard, the Court finds that Defendants are not

entitled to a set aside of default. The NLRB demonstrates that it properly

served Defendants, and Defendants fail to show that good cause exists to

set aside the default.

      B.    The Court Will Not Set Aside the Clerk’s Entries of Default

      The Individual Defendants’ response/request to set aside entry of

default is woefully deficient. Their filing contains conclusory statements

without any factual support or citations to supporting legal authority.

      Among other conclusory statements, the Individual Defendants

summarily state that they: (1) were not properly served; (2) did not receive

the complaint until February 8, 2019, because they were out of town the

eight weeks prior to that date (i.e., from approximately November 13, 2018

to February 8, 2019); and (3) have a meritorious defense. Because the

Individual Defendants fail to support these conclusory statements in any

way whatsoever, they are not entitled to any weight.



                                       6
      Nevertheless, the NLRB demonstrates that it properly served

Defendants and that all three factors for determining good cause weigh in

its favor.

             i.    The Clerk’s Entries of Default were Properly Entered

      The Individual Defendants’ statement that they were not properly

served is wrong. As set forth above, the NLRB served Lynn and Enjoi on

November 20, 2018 [see ECF No. 4-6, PageID.482], and it served Hamilton

on December 15, 2018 [see ECF No. 9, PageID.513].

      Because Defendants did not answer or otherwise respond to the

complaint within 21 days – as required by Federal Rule of Civil Procedure

12(a)(1)(A)(i) – and the NLRB showed “by affidavit” that Defendants failed

to plead or otherwise defend, the Clerk properly entered default against

Defendants. See Fed. R. Civ. P. 55(a) (“When a party against whom a

judgment for affirmative relief is sought has failed to plead or otherwise

defend, and that failure is shown by affidavit or otherwise, the clerk must

enter the party’s default.”).

      Moreover, even if the Court accepted the Individual Defendants’

assertions that they were out of town for the eight weeks preceding

February 8, 2019, the NLRB effectuated service on Defendants as set forth

above – making the entries of default proper.
                                      7
      What is concerning about this, however, is that Hamilton and Lynn

appear to commit perjury by stating in signed and sworn affidavits that they

were out of town from approximately November 13, 2018 to February 8,

2019. Despite the fact that two different process servers provided sworn

statements that they saw Hamilton and/or Lynn at their home during that

time period, Defendants provide no factual details or evidence to support

their statements – such as the precise dates they were out of town, the

location(s) they were during those dates, or receipts or credit card

statements showing out of town purchases during that time. Defendants

are warned that making false sworn statements and/or providing false

statements under penalty of perjury can constitute a federal and/or state

criminal offense.

            ii.     The Three Factors for Determining Good Cause
                    Weigh in Favor of the NLRB and Against Setting
                    Aside Default

      Other than summarily stating that they have a meritorious defense

and that they were not properly served, the Individual Defendants do not

discuss whether good cause exists to set aside their default entries. In

fact, the Individual Defendants do not even mention “good cause” or the

standard for setting aside an entry of default. Because the Individual



                                      8
Defendants’ conclusory statements are not entitled to any weight, they fail

to demonstrate good cause to set aside the Clerk’s entries of default.

      On the other hand, the NLRB establishes that good cause does not

exist under Rule 55(c) because each of the factors for determining whether

good cause exists weighs in its favor and against setting aside the entries

of default.

      Defendants’ are entirely at fault for their own default. Even though

they intentionally tried to evade service of the complaint, the NLRB served

Defendants. Rather than appear and defend the case against them,

Defendants intentionally ignored the case and the numerous filings served

on them.

      Only when the NLRB moved to hold Defendants in contempt – where

further noncompliance would subject Defendants to be taken into custody –

did Defendants appear. They got the NLRB to temporarily withdraw the

contempt motion by promising to comply with the PRO’s requirements;

however, after this temporary reprieve, Defendants immediately returned to

being noncompliant. They remained noncompliant until the Court entered a

show cause order warning them that if they failed to appear, the Court may

direct the United States Marshal to take them into custody. The Individual

Defendants appeared and – after requesting and receiving an extension of

                                      9
time to retain counsel – ultimately filed the two-page response to the

NLRB’s Motion for Entry of Default Judgment. Despite the leniency shown

and extension provided, Defendants did not retain counsel but instead

decided to file their deficient response.

      Through all of this, Defendants still have not answered the complaint

and remain in default. It is clear that “the default was willful” and that the

first factor weighs against a finding of good cause. See O.J. Distrib., 340

F.3d at 353.

      The second factor – i.e., whether setting aside the default would

prejudice NLRB – also weighs against Defendants. As the NLRB says, this

case does not present a situation of “mere delay.” See United Coin Meter

Co. v. Seaboard Coastline R.R., 705 F.2d 839, 845 (6th Cir. 1983). Rather,

the longer this case drags on, the more the NLRB is prejudiced relative to

other creditors with respect to the Individual Defendants’ assets. Indeed,

as time passes, the Individual Defendants’ assets likely will be depleted by

other creditors’ claims, creating the possibility of nonsatisfaction of the

NLRB’s claims.

      Finally, although the Individual Defendants summarily state that they

have meritorious defenses, they fail to explain their defenses beyond

stating that the alleged fraudulent transfers “were lawful,” and fail to support

                                       10
their conclusory statements in any way. The Individual Defendants do not

dispute the facts alleged in the NLRB’s complaint, which state a cause of

action for fraudulent transfer. For example, the NLRB alleges and

Individual Defendants fail to dispute that: (1) Enjoi’s debts far exceeded its

assets when, in the summer and fall of 2018, its insiders (i.e., the Individual

Defendants) transferred the challenged $46,224 to themselves rather than

pay the company’s debts to the United States; and (2) Enjoi’s operating

reports to the bankruptcy court (at least once it got around to correcting the

gross errors that infected its initial reports) prove that it was hundreds of

thousands of dollars in debt during the relevant period.

      Defendants do not have a meritorious defense.

      All three factors for determining whether good cause exists under

Rule 55(c) weigh against setting aside the entries of default. The Court

declines to do so.

            iii.   Enjoi Transportation, LLC

      In addition to the reasons set forth above, the entry of default against

Enjoi is also warranted because it failed to appear through licensed

counsel, despite the Court warning the Individual Defendants that they

could not represent Enjoi. See Rowland v. California Men’s Colony, 506

U.S. 194, 201-03 (1993) (artificial entities – such as corporations,
                                       11
partnerships, and unincorporated associations – may only appear in federal

court through a licensed attorney); Cadeaux Inv. LLC v. State Farm Fire &

Cas. Co., No. 17-12453, 2019 WL 3244609, at *1 (E.D. Mich. Feb. 21,

2019) (“As a limited liability company, Plaintiff is an artificial entity that may

not proceed pro se in this action.”); Bass v. Leatherwood, No. 13-2882,

2014 WL 3952833, at *5 (W.D. Tenn. Aug. 13, 2014) (“[F]ederal courts

have made clear that entities, such as corporations, limited liability

companies, and unincorporated associations are not entitled to appear in

court through non-attorney pro se litigants.”).

      Because Enjoi failed to appear through counsel and did not respond

to the NLRB’s Motion for Entry of Default Judgment, it is in default.

      C.    The Court Will Enter Default Judgment Against Defendants

      The Court finds that entry of default judgment against Defendants is

appropriate under Fed. R. Civ. P. 55(b)(2) because: (1) Defendants’

culpable conduct led to the default; (2) setting aside the default would

prejudice the NLRB; (3) Defendants have no meritorious defense; and (4)

Defendants still have not answered the complaint and remain in default.

Moreover, the NLRB establishes the amount of damages by sworn

statement (i.e., the attorney verification under penalty of perjury), and it is

unnecessary to conduct a hearing for any matter under Rule 55(b)(2).
                                        12
      Accordingly, the Court enters default judgment against Defendants as

set forth below.

IV.   CONCLUSION

      NLRB’s Motion for Entry of Default Judgment [ECF No. 20] is

GRANTED.

      Default judgment enters in favor of the NLRB and against

Defendants:

      1. The following 11 transfers, totaling $46,224, from Defendant Enjoi

         Transportation, LLC to Defendants Paulette Hamilton and/or

         Gregory Lynn are, pursuant to 28 U.S.C. §§ 3304(a) and (b),

         adjudged to be fraudulent:

               a. On July 27, 2018, the transfer of $5,000 in cash from

                   Enjoi’s accounts, $2,500 to Hamilton and $2,500 to Lynn;

               b. On July 31, 2018, the transfer of $900 in cash from

                   Enjoi’s general account to an unknown recipient;

               c. On August 2, 2018, the transfer of $5,000 in cash from

                   Enjoi’s general account to an unknown recipient;

               d. On September 14, 2018, a check from Enjoi to Hamilton

                   for $5,000 from Enjoi’s payroll account;



                                      13
        e. On September 17, 2018, the transfer of $846 in cash from

           Enjoi’s payroll account to an unknown recipient;

        f. On September 28, 2018, a check from Enjoi to Lynn for

           $2,000 from Enjoi’s payroll account;

        g. On September 28, 2018, a check from Enjoi to Lynn for

           $4,000 from Enjoi’s general account;

        h. On September 28, 2018, a check from Enjoi to Hamilton

           for $4,000 from Enjoi’s general account;

        i. On October 12, 2018, a check from Enjoi to Lynn for

           $2,500 from Enjoi’s payroll account;

        j. On October 19, 2018, a check from Enjoi to Lynn for

           $7,000 from Enjoi’s payroll account; and

        k. On October 31, 2018, a check from Enjoi to Hamilton for

           $9,978 from Enjoi’s payroll account.

2. These transfers totaling $46,224 are void as fraudulent.

3. Hamilton must pay $21,478 into an escrow account – as described

  in paragraph 6, below – to be maintained with the Department of

  Treasury in the name of Enjoi Transportation, LLC.

4. Lynn must pay $18,000 into the same escrow account.


                               14
5. The Individual Defendants must, jointly and severally, pay $6,746

  into the same escrow account.

6. The Individual Defendants must make payments by check,

  payable to the National Labor Relations Board, and sent to the

  NLRB’s Finance Branch at 1015 Half St. SE, Washington, DC

  20003. They must put the following information in the “Memo” line

  of their checks: “Account TAS 420X6152 – Escrow Account,

  Temporary Restraining Order Cases, Re: Case No. 07-CA-109025

  et al.”

7. Funds must be released from the Enjoi escrow account as follows:

     a. At any time after entry of this Judgment, any funds that may

        be found in the escrow account must be released up to the

        full amount owed upon the judgment of the United States

        Bankruptcy Court for the Eastern District of Michigan entered

        in Case No. 13-49751-mbm, including post-judgment interest

        as applicable;

     b. Upon the accrual of further sums due under the same

        judgment, funds sufficient to satisfy those additional amounts




                               15
               owed to the NLRB must be released to the NLRB from the

               escrow account in satisfaction;

           c. Upon motion to the Court following the entry of final judgment

               on the NLRB’s petition for civil contempt in Sixth Circuit Case

               No. 12-1068, funds sufficient to pay the amounts due from

               Enjoi to the NLRB under that judgment, if any, must be paid

               to the NLRB from the escrow account in satisfaction; and

           d. Any residual funds remaining in the account after full

               payment of money owed under subparagraphs a-c, above,

               must, upon motion to the Court, be released and returned to

               Enjoi’s general accounts.

      The Court will enter a separate default judgment setting forth these

pertinent details.

      IT IS ORDERED.

                                           S/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge

Dated: November 20, 2019




                                      16
